    Case 20-10701-amc          Doc 53-2 Filed 02/17/20 Entered 02/17/20 13:31:15                    Desc
                                      Exhibit B Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------x
In re                                                 :   Chapter 11
                                                      :
HERMANI HOTELS, LLC, 7                                :   Case No. 20-10701 (AMC)
                                                      :
                           Debtor.                    :
------------------------------------------------------x

                                EXHIBIT “B”
                       AFFIDAVIT OF RICHARD B. MALTZ




7
       If applicable, the last four digits of the taxpayer identification number of the Debtor is 0522 and
the Debtor’s address is 4700 Street Road, Trevose, PA 19053.
    Case 20-10701-amc          Doc 53-2 Filed 02/17/20 Entered 02/17/20 13:31:15                    Desc
                                      Exhibit B Page 2 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------x
In re                                                 :   Chapter 11
                                                      :
HERMANI HOTELS, LLC, 2                                :   Case No. 20-10701 (AMC)
                                                      :
                           Debtor.                    :
------------------------------------------------------x

                   AFFIDAVIT OF RICHARD B. MALTZ PURSUANT TO
             11 U.S.C. § §327 AND 328 AND FED.R.BANKR.P. 2014 AND 5002(b)

Richard B. Maltz, being duly sworn, deposes and says:

        1.       I am the President of Maltz Auctions (“Maltz”) and submit this Affidavit pursuant

to 11 U.S.C. § 327 and Fed.R.Bankr.P. 2014 and 5002(b) in support of the Motion of Hermani

Hotels, LLC, the debtor and debtor in possession, for Order Authorizing the Employment of

Maltz Auctions as Real Property Auctioneer/Broker Pursuant to §§ 327 and 328 of the

Bankruptcy Code and Fed.R.Bankr.P. 2014.

        2.       To the best of my knowledge, information and belief, Maltz does not hold or

represent any interest adverse to the estate of the above captioned debtor (the “Debtor”).

        3.       To the best of my knowledge, information and belief, as of the date hereof, Maltz:

             a. is not a creditor, an equity security holder or an insider of the Debtor;

             b. is not and was not an investment banker for any outstanding security of the

                 Debtor;

             c. has not been, within three years before the commencement of this Chapter 11

                 case, an investment banker for a security of the Debtor or an attorney for such an




2
       If applicable, the last four digits of the taxpayer identification number of the Debtor is 0522 and
the Debtor’s address is 4700 Street Road, Trevose, PA 19053.
 Case 20-10701-amc           Doc 53-2 Filed 02/17/20 Entered 02/17/20 13:31:15                  Desc
                                    Exhibit B Page 3 of 4



               investment banker in connection with the offer, sale or issuance of a security of

               the Debtor;

            d. is not and was not, within two years before the commencement of this Chapter 11

               case, a director, officer, or employee of the Debtor or of an investment banker

               specified in this paragraph;

            e. does not have an interest materially adverse to the interest of the Debtor, the

               Debtor’s estate or of any class of creditors or equity security holders, by reason of

               any direct or indirect relationship to, connection with, or interest in, the Debtor or

               an investment banker specified in this paragraph, or for any other reason.

       4.      Based upon the foregoing, I believe that Maltz is a “disinterested person” within

the meaning of 11 U.S.C. § 101(14).

       5.      To the best of my knowledge, information and belief, Maltz is not connected with

the Debtor, its creditors, other known parties in interest, their respective attorneys and

accountants, the United States Trustee or any person employed in the office of the United States

Trustee except that Maltz may have performed such services on behalf of other parties in interest

on matters unrelated to this assignment involving the Debtor.

       6.      To the best of my knowledge, information and belief, Maltz is not and has not

been connected with the Judge presiding over the Debtor’s Chapter 11 case or the United States

Trustee.

       7.      Maltz will turn over all proceeds of the sale(s) to the Debtor with a detailed

accounting and report of sale.

       8.      Maltz’s compensation shall be in accordance with paragraph 6 of the Marketing &

Exclusive Sale Agreement, which provides as follows:




                                                 2
Case 20-10701-amc   Doc 53-2 Filed 02/17/20 Entered 02/17/20 13:31:15   Desc
                           Exhibit B Page 4 of 4




                                    3
